Citation Nr: 0533139	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-14 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
August 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO decision, which granted the 
veteran an extension of his delimiting date for the period of 
August 8, 1997 to March 24, 1998, based on evidence of a left 
ankle injury that prevented him from working during that 
period.  The veteran appealed the decision, claiming that he 
experienced further complications of his ankle injury 
following the aforementioned time period, which again 
prevented him from working or attending school.  

In November 2003 and July 2004, the Board remanded the case 
to the RO for further evidentiary and due process 
development.  

Then, in a June 2005 rating decision, the RO granted the 
veteran an extension of his delimiting date for the periods 
of December 14, 1999 to March 22, 2000 and July 1, 2001 to 
October 1, 2001, based on evidence showing that his ankle and 
foot conditions prevented him from working or attending 
school during those periods.  Consequently, his delimiting 
date was extended by five months and 28 days.  The veteran 
continued his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As a result of a June 2005 RO decision, the veteran's 
delimiting date, which had previously been adjusted to April 
9, 2002, was extended for a period of five months and 28 
days.  This decision was based on private medical evidence 
showing that the veteran's ankle and foot conditions 
prevented him from working or attending school during the 
periods of December 14, 1999 to March 22, 2000 and July 1, 
2001 to October 1, 2001.  

The RO in its June 2005 decision also denied an extension of 
the delimiting date for additional periods, to include March 
1993 to October 1994 and January 5, 1995 to April 1, 1995, on 
the basis that there was no medical evidence to substantiate 
that he was unable to work or attend school during those 
periods.  In statements, particularly in August 2002, the 
veteran has claimed that he was prevented from attending 
school in the early to mid 1990s due to mental illness, 
particularly depression that he now believed to be post-
traumatic stress disorder (PTSD).  In the August 2002 
statement, the veteran also noted that he was enclosing 
copies of his treatment records dated in 1992 and 1993 in 
support of such claim.  As such records were not contained in 
the educational benefits file previously sent to the Board 
for appellate consideration, the Board in its remand of July 
2004 requested that the RO obtain and associate them with the 
file.  It does not appear that such was done.  Accordingly, 
further development is necessary in this case.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (as a matter of law, a 
remand by the Board confers on the veteran the right to 
compliance with the remand orders).  

Additionally, documentation in the file indicates that the 
veteran had filed a claim for entitlement to service 
connection for PTSD, which was granted by the RO in a 
November 2004 decision.  (The effective date of the award was 
in August 2002.)  In a February 2005 statement, the veteran 
indicated that he had been diagnosed with PTSD by the VA.  In 
short, there is additional medical evidence extant, which 
appears to be pertinent to the present claim, for the RO to 
obtain.  

Finally, there are notations in the file that a rating 
decision of November 23, 2004 denied entitlement to an 
extension of the veteran's delimiting date based on treatment 
reports and employment history.  This rating decision is not 
of record and should be associated with the file sent to the 
Board for appellate consideration.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain for association 
with the claims file (i.e., educational 
benefits folder) the following:  (a) 
treatment records dated from October 8, 
1992 through March 1994, as referenced by 
the veteran in his August 2002 statement; 
(b) all VA medical records - inpatient 
and outpatient - relevant to evaluation 
and treatment of the veteran for 
psychiatric complaints, to include PTSD, 
dated from the time of his discharge from 
service in August 1991; and (c) a copy of 
the November 23, 2004 rating decision, 
which denied entitlement to an extension 
of the veteran's delimiting date.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, the RO should provide him 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


